     Case: 1:18-cv-06756 Document #: 90 Filed: 08/10/20 Page 1 of 1 PageID #:827

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Scott Mackey, et al.
                               Plaintiff,
v.                                                   Case No.: 1:18−cv−06756
                                                     Honorable Elaine E. Bucklo
IDT Energy, Inc.
                               Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, August 10, 2020:


        MINUTE entry before the Honorable Jeffrey T. Gilbert: Plaintiff's Motion to
Compel (Corrected) [32] is denied without prejudice. Much if not all of what Plaintiff
seeks in his Motion to Compel [32] relates to class discovery which is stayed [61]. To the
extent Plaintiff believes he needs certain facts that have not yet been elicited during
discovery in this case to respond to Defendant's Motion for Summary Judgment [85]
directed at Plaintiff's individual claim, he should consider availing himself of Rule 56(d)
of the Federal Rules of Civil Procedure. All matters relating to the referral of Plaintiff's
Motion to Compel (Corrected) [32] having been addressed, the referral is terminated and
the case is returned to the assigned District Judge. Mailed notice(ber, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
